MacLean, J.
The complaint is “ to recover the possession of personal property.” The answer “ general denial; bailee’s lien as livery-stable keeper.” From the evidence which is not contradictory, it appears that it was agreed between the plaintiffs and the defendant that the latter should take care of a horse, wagon and harness belonging to the plaintiffs, who were to have possession and use of the. horse, wagon and harness every day in their business. Under this agreement the defendant boarded the horse, occasionally washed the wagon and cleaned the harness, though *546these latter were- not stipulated services. Being in arrears on December 1, 1898,.the plaintiffs were notified by the defendant that they could not remove the horse, wagon and harness from the stable until his charges were paid. Nine days after this notice the plaintiffs made a written demand for the return- of the horse, wagon and harness, which was refused.. These facts and the value of the articles having been shown, the justice rendered judgment that the plaintiffs were entitled to recover the possession of the wagon and harness or their value, adjudged to be $142, .and that the defendant had a lien upon the horse for the sum of $60 for the keep of the animal, and was entitled to retain said animal until such indebtedness was paid. From so much of the judgment as awarded the possession of the Value of the wagon and harness to the plaintiffs, comes the present appeal. The defendant failed to establish any lien either by agreement or by statute as an artisan for'the betterment of personal property, or .for storage of the goods,within sections 70 and'73, art. VI, chap. 418, Laws of 1897. The judgment should he affirmed.
Freebmah, P. J., and Levektritt, J., concur.
Judgment affirmed, with costs to the respondents.